     Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 1 of 35 Page ID
                                      #:1309



 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   FELIX LEBRON, Deputy City Attorney (SBN 232984)
 4
   A. PATRICIA URSEA, Deputy City Atty (SBN 221637)
 5 200 N. Main Street, City Hall East, Room 675
   Los Angeles, CA 90012
 6
   Telephone (213) 978-7569
 7 Facsimile (213) 978-7011
   Felix.Lebron@lacity.org
 8
   Patricia.Ursea@lacity.org
 9
   Attorneys for Defendant, CITY OF LOS ANGELES
10
11                          UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA

13
     JANET GARCIA, GLADYS ZEPEDA,                  Case No.: 2:19-cv-6182-DSF-PLA
14                                                 Assigned to Judge Dale S. Fischer
     MIRIAM ZAMORA, ALI EL-BEY, PETER
15   DIOCSON JR., MARQUIS ASHLEY, JAMES
     HAUGABROOK, individuals, KTOWN FOR            DECLARATION OF HECTOR
16                                                 PEREIDA ISO DEFENDANT
     ALL, an unincorporated association,           CITY OF LOS ANGELES’
17   ASSOCIATION FOR RESPONSIBLE and               OPPOSITION TO MOTION FOR
     EQUITABLE PUBLIC SPENDING an                  PRELIMINARY INJUNCTION
18
     unincorporated association,                   Concurrently Filed Documents:
19                                                    Memorandum of Points &
                    Plaintiffs,                         Authorities ISO Opposition
20                                                    Declarations ISO Opposition:
        vs.                                             Dermer, Wong, Pereida,
21 CITY OF LOS ANGELES, a municipal entity;             Ramirez, Rankin, Guerrero,
                                                        Haines, Medina, Banks, Bernal,
22 DOES 1-50,                                           Rodriguez, Diaz
               Defendant(s).                          Request for Judicial Notice
23                                                    Evidentiary Objections
24
                                                   Date: March 30, 2020
25                                                 Time: 1:30 p.m.
                                                   Ctrm: 7D
26
27
28
      DECLARATION OF HECTOR PEREIDA ISO CITY’S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 2 of 35 Page ID
                                  #:1310




 1                           DECLARATION OF HECTOR PEREIDA
 2         I, HECTOR PEREIDA, hereby declare:
 3
           1.       I am an Officer with the Los Angeles Police Department ("LAPD"),
 4
     currently assigned to LAPD Valley Bureau's Homeless Outreach and Proactive
 5
     Engagement ("HOPE") Unit. I have been assigned to the HOPE Unit for approximately
 6
     four years and have been an Officer with LAPD since February 2013. I have personal
 7
     knowledge of the facts contained herein, and if called to testify I could and would do so
 8
     competently.
 9
           2.       As a HOPE Officer, I regularly interact with community members who are
10
     homeless, including through proactive efforts to identify homeless encampments and
11
     engage homeless residents to build relationships, identify needs, and make referrals to
12
     services when appropriate. I also provide for the safety and security of other service
13
     providers, outreach workers, and Bureau of Sanitation employees, including as needed
14
     during cleanups of homeless encampments. I encounter homeless encampments located
15
     within the Valley Bureau on a near daily basis during the course of performing my duties.
16
           3.       Attached as Exhibits 1-9 are true and correct copies of pictures of homeless
17
     encampments located within LAPD Valley Bureau, which I took during my shift on
18

19
     March 3, 2020. Specifically, Exhibits 1-9 contain pictures taken on March 3, 2020 at the

20   following locations:

21                  a. Exhibit 1 (bates label CTY004 l 2 l -4 l 23) contains a true and correct
22                     copy of three pictures of a homeless encampment located at Satsuma
23                     Avenue and Vanowen Street.
24                  b. Exhibit 2 (bates label CTY004124-4127) contains a true and correct
25                     copy of four pictures of a homeless encampment located at Cabrito Road
26                     and Raymer Street on a bridge frequently used by parents and children to
27                     walk to school.
28


          DECLARATION OF HECTOR PEREIDA ISO CITY' S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 3 of 35 Page ID
                                  #:1311




 1                c. Exhibit 3 (bates label CTY004128-4129) contains a true and correct
 2                     copy of two pictures of a homeless encampment located at Cedros
 3                     Avenue and Bessemer Street.
 4                d. Exhibit 4 (bates label CTY004130-4132) contains a true and correct
 5                     copy of three pictures of a homeless encampment located at 6103 Cedros
 6
                       Avenue, Van Nuys.
 7
                  e. Exhibit 5 (bates label CTY004133-4134) contains a true and correct
 8
                       copy of two pictures of a homeless encampment located at Bessemer
 9
                       Street and west of Cedros Avenue.
10
                  f. Exhibit 6 (bates label CTY004135-4136) contains a true and correct
11
                       copy of two pictures of a homeless encampment located at 14117 Aetna
12
                       Street, Van Nuys.
13
                  g. Exhibit 7 (bates label CTY00413 7) contains a true and correct copy of
14
                       one picture of a homeless encampment taken at Aetna Street and west of
15
                       Tyrone Avenue.
16
17                h. Exhibit 8 (bates label CTY00413 8-4140) contains a true and correct

18                     copy of three pictures taken at a homeless encampment located at 14850

19                     Oxnard Street, Van Nuys.
20                1.   Exhibit 9 (bates label CTY004141-4142) contains a true and correct
21                     copy of two pictures taken at Eton Avenue and north of Vanowen Street.
22   Ill
23   Ill
24
25
26
27
28


           DECLARATION OF HECTOR PEREIDA ISO CITY'S OPP. TO MOT. FOR PRELIMINARY INJUNCTION
 Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 4 of 35 Page ID
                                  #:1312




 1         4.     Exhibits 1-9 reflect examples of the types of bulky items and property stored
 2   in public areas that I have regularly encountered during the course of performing my
 3   duties as a HOPE Officer.
 4         I declare under penalty of perjury under the laws of the State of California and the
 5 United States that the foregoing is true and correct and that this Declaration was executed
 6   on March ..!f__, 2020, at Los Angeles, California.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28


          DECLARATION OF HECTOR PEREIDA ISO Cl1Y'S OPP. TO MOT. FOR PRELIMJNARY INJUNCTION
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 5 of 35 Page ID
                                 #:1313




                              EXHIBIT 1


                                     pg 4
         Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 6 of 35 Page ID
                                          #:1314




()

~
0
0
.r:=,.
.....
.....
N




                                            pg 5
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 7 of 35 Page ID
                                 #:1315




    ll ~ Q'.~-~·., U l \
   ......      :r::r
   A.YONNAISE
      htA'fONC$A

   lllllll!lf !P(llilll




                                   pg 6
        Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 8 of 35 Page ID
                                         #:1316




()
--1
-<
0
0
~
.....
N
w




                                            pg 7
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 9 of 35 Page ID
                                 #:1317




                             EXHIBIT 2

                                     pg 8
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 10 of 35 Page ID
                                  #:1318




                                  pg 9
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 11 of 35 Page ID
                                  #:1319




              --

                   Ji~
                   I




                                  pg 10
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 12 of 35 Page ID
                                  #:1320




                                   pg 11
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 13 of 35 Page ID
                                  #:1321




                                    pg 12
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 14 of 35 Page ID
                                  #:1322




                              EXHIBIT 3

                                    pg 13
         Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 15 of 35 Page ID
                                           #:1323




C)
-I
-<
0
0
.c:..
......
N
CX)




                                             pg 14
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 16 of 35 Page ID
                                  #:1324




                                   pg 15
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 17 of 35 Page ID
                                  #:1325




                              EXHIBIT4

                                    pg 16
       Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 18 of 35 Page ID
                                         #:1326




c,,)
0




                                          pg 17
         Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 19 of 35 Page ID
                                           #:1327




(")
-l
-<
0
~
......
(.,)
......




                                              pg 18
        Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 20 of 35 Page ID
                                          #:1328




0
-I
-<
0
0
.i::.
.....
w
N




                                          pg 19
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 21 of 35 Page ID
                                  #:1329




                              EXHIBIT 5

                                     pg 20
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 22 of 35 Page ID
                                  #:1330




      •

                    i
                ,


          l




                                                                                            pg 21
                                                                                CTY004133
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 23 of 35 Page ID
                                  #:1331




                                   pg 22
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 24 of 35 Page ID
                                  #:1332




                              EXHIBIT 6

                                    pg 23
         Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 25 of 35 Page ID
                                           #:1333




                             ~




                 ~
                     j
                         ,
              ~j
0
~
~
             f                       h




             ~
0
~
......
w
CJ1                              4




                                            pg 24
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 26 of 35 Page ID
                                  #:1334




                                     pg 25
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 27 of 35 Page ID
                                  #:1335




                              EXHIBIT 7

                                     pg 26
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 28 of 35 Page ID
                                  #:1336




                                                       . ''
                                                                .•.
                                                                           ·,
                                                                                --.-
                                                                                  -
                                                       ,1       I 11 4




                                                                 ,..
                                                    •t -li,h      \ ·:

                                                        I,
                                                    f, , -.~      U 'i
                                                                  •:
                                                                , I (.
                                                        \
                                                            I       4 .-




                                    pg 27
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 29 of 35 Page ID
                                  #:1337




                              EXHIBIT 8

                                     pg 28
        Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 30 of 35 Page ID
                                          #:1338




()
-l
-<
0
0
~
...,.
w
CX)




                                           pg 29
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 31 of 35 Page ID
                                  #:1339




                                  pg 30
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 32 of 35 Page ID
                                  #:1340




                                      pg 31
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 33 of 35 Page ID
                                  #:1341




                              EXHIBIT 9


                                     pg 32
Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 34 of 35 Page ID
                                  #:1342




                                                                                            pg 33
                                                                                CTY004141
        Case 2:19-cv-06182-DSF-PLA Document 42-5 Filed 03/09/20 Page 35 of 35 Page ID
                                          #:1343




(')
-I
-<
0
0
~
.....
~
N




                                           pg 34
